                                                                                                          FILED
                                                                                                 2019 Jan-30 PM 04:33
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

HIRING AUTOMATION, LLC,                           )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )       Case No. 4:18-CV-773- KOB
                                                  )
SIMPLE ONBOARD, LLC; NEON                         )
WORKFORCE TECHNOLOGIES, INC.;                     )
SYNERGI HOLDINGS, INC. F/K/A                      )
SYNERGI PARTNERS, INC.; AND                       )
SHANNON SCOTT,                                    )
                                                  )
       Defendants.                                )


                                  MEMORANDUM OPINION

       This matter comes before the court on Defendant Synergi Holdings, Inc.’s Motion to

Dismiss. (Doc. 15). Plaintiff Hiring Automation, LLC, filed this case against Synergi, Simple

Onboard, LLC, Neon Workforce Technologies, Inc., and Shannon Scott in this court on May 21,

2018, (doc. 1), and amended its complaint on August 14, (doc. 13). Synergi then filed a motion

to dismiss Counts II, III, and V of Hiring Automation’s amended complaint as those counts

relate to Synergi. (Doc. 15). For the reasons below, the court WILL GRANT Synergi’s motion to

dismiss Count III and DENY Synergi’s motion to dismiss Counts II and V.

   I. Factual Background

       Plaintiff Hiring Automation alleges that it agreed to sell its software known as “Click

Onboard” to Defendant Simple Onboard in 2015. As part of this Software Acquisition

Agreement, Simple Onboard allegedly agreed to pay Hiring Automation a sum certain, an

ongoing royalty fee, and a portion of the sales price in the event a third party purchased either

Click Onboard or Simple Onboard. Plaintiff also alleges that Defendant Neon Workforce agreed
to guarantee Simple Onboard’s obligations under the Software Acquisition Agreement, though

Hiring Automation does not provide any additional details about the relationship between Simple

Onboard and Neon Workforce.

       Hiring Automation alleges that Simple Onboard breached the Software Acquisition

Agreement and owes Hiring Automation money. Hiring Automation alleges that Neon

Workforce also owes it money as Simple Onboard’s guarantor under the Software Acquisition

Agreement.

       Subsequent to the formation and alleged breach of the Software Acquisition Agreement,

Defendant Synergi purchased all of Neon Workforce’s stock in exchange for notes payable to

Neon Workforce’s three shareholders, one of whom was Defendant Shannon Scott. (Docs. 12 at

¶ 14; 15-1 at 11). So Synergi now fully owns Neon Workforce and still owes Mr. Scott under the

terms of the Stock Purchase Agreement. (Doc. 15-1 at 12–13).

       The Stock Purchase Agreement between Synergi and Neon Workforce’s former

shareholders includes a standard indemnification clause, under which the selling shareholders

must indemnify Synergi for any losses it incurs as a result of undisclosed Neon Workforce

liabilities. (Doc. 15-1 at 19, 44). The Stock Purchase Agreement also provides that neither “Neon

nor any of its Subsidiaries is a guarantor or otherwise is liable for any Liability (including

indebtedness) of any other Person.” (Id., at 33).

       Hiring Automation’s amended complaint does not allege any wrongdoing against

Synergi. But Hiring Automation alleges that by owning Neon Workforce, which guaranteed

Simple Onboard’s payments under the Software Acquisition Agreement, Synergi is a proper

defendant in this case as to Counts II, III, and V.
       Count II of Hiring Automation’s amended complaint requests an accounting of Simple

Onboard and Neon Workforce’s financial records. It also includes Synergi to the extent that

“Synergi has either merged its operations with Neon, has absorbed Neon’s accounting function

or otherwise has the accounting records of Neon.”

       Count III of the amended complaint alleges that the indemnification clause in the Stock

Purchase Agreement between Synergi and Mr. Scott created an express trust, with Synergi as

trustee and any undisclosed Neon Workforce creditor as a beneficiary. As an alleged creditor of

Neon Workforce, Hiring Automation brings this claim as beneficiary against Synergi to enforce

its rights under the alleged express trust.

       As an alternative claim, Count V of Hiring Automation’s amended complaint requests

this court to impose a constructive trust on the funds Neon Workforce allegedly owes Hiring

Automation, which Synergi now controls.

       This court found as moot Synergi’s original motion to dismiss after Hiring Automation

amended its original complaint. (Doc. 14). In a largely similar motion to dismiss the amended

complaint, Synergi now moves the court to dismiss it from all three claims, arguing that Hiring

Automation’s amended complaint does not state a cause of action against it. Synergi also argues

that Hiring Automation has not pled facts sufficient to pierce Neon Workforce’s corporate veil

and hold Synergi liable for Neon Workforce’s debt as its shareholder.

       Hiring Automation simultaneously filed its amended complaint and response to Synergi’s

motion to dismiss the original complaint. (Docs. 12–13). But Hiring Automation did not timely

file, and indeed never filed, any response to Synergi’s motion to dismiss the amended complaint.
   II. Standard of Review

       A Rule 12(b)(6) motion to dismiss attacks the legal sufficiency of the complaint.

Generally, the Federal Rules of Civil Procedure require only that the complaint provide a “‘short

and plain statement of the claim’ that will give the defendant fair notice of what the plaintiff’s

claim is and the grounds upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957) (quoting

Fed. R. Civ. P. 8(a)). The Supreme Court explained that “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). A complaint states a facially plausible claim for relief

“when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. (citation omitted).

       The court accepts all factual allegations as true on a motion to dismiss under Rule

12(b)(6). See, e.g., Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000).

However, legal conclusions unsupported by factual allegations are not entitled to that assumption

of truth. Iqbal, 556 U.S. at 678.

   III. Discussion

       Hiring Automation has not alleged that Synergi engaged in any wrongful or tortious

conduct. In fact, Hiring Automation’s amended complaint alleges that Mr. Scott actively

concealed Neon Workforce’s obligation under the Software Acquisition Agreement from

Synergi. (Doc. 12 at ¶ 16). Instead, Hiring Automation seeks to keep Synergi as a defendant in

this lawsuit as the trustee of an express trust or to impose a constructive trust as to funds Synergi

currently controls as an innocent recipient of Neon Workforce’s and Mr. Scott’s wrongdoing.

Pursuant to either an express or a constructive trust, Hiring Automation also requests an
accounting of the funds Synergi holds as a result of the wrongdoing. Because Hiring

Automation’s request for an accounting relies on it first establishing either an express or

constructive trust, this Memorandum Opinion addresses Hiring Automation’s two trust theories

first and then addresses its request for an accounting.

        Count III—Express Trust

        Count III of Hiring Automation’s amended complaint alleges that Synergi and Neon

Workforce’s Stock Purchase Agreement created an express trust made “not only for the benefit

of Synergi, but also for the direct benefit of creditors of Neon.” (Doc. 12 at ¶ 36). But Synergi

included the Stock Purchase Agreement with its motion to dismiss and argues that the agreement

creates no such trust. (Doc. 15 at 3–4; Doc. 15-1). 1

        Under Alabama law, a trust cannot be created without trust property, “and [] an interest

which has not come into existence or an expectation or hope of receiving property in the future

cannot be held in trust.” In re Lucas, 477 B.R. 236, 244 (Bankr. M.D. Ala. 2012) (citing C.P.

Jhong, Annotation, Creation of Express Trust in Property to be Acquired in Future, 3 A.L.R.3d

1416, at § 3 (1965)).

        Here, the indemnity agreement in the Stock Purchase Agreement does not create an

express trust. The Stock Purchase Agreement provides that Neon Workforce’s selling

shareholders must indemnify any loss Synergi incurs as a result of any undisclosed Neon

Workforce liability. (Doc. 15-1 at 43–44). Synergi executed a note for future payments to the

sellers, so the agreement permits Synergi to satisfy the sellers’ hypothetical indemnification

obligations via setoffs against amounts otherwise due to the sellers under the note. (Id. at 46).

1
 The court can consider the Stock Purchase Agreement without converting Synergi’s motion to dismiss into a
motion for summary judgment because the Stock Purchase Agreement is integral to plaintiff’s express trust claim
and because Hiring Automation’s complaint referenced the Stock Purchase Agreement in its complaint. See Fed. R.
Civ. P. 10(c); Lary v. Doctors Answer, LLC, No. CV-12-S-3510-NE, 2013 WL 987879, at *2 n. 10 (N.D. Ala. Mar.
8, 2013); Deerman v. Fed. Home Loan Mortg. Corp., 955 F. Supp. 1393, 1397 (N.D. Ala. 1997).
But this indemnity arrangement does not establish an express trust because hypothetical

indemnification payments do not constitute valid trust property. See In re Lucas, 477 B.R. at 244

(concluding hypothetical judgment amounts are “not actual, particular funds” required to

establish an express trust).

       Instead, the indemnification clause provides recourse against Neon Workforce’s selling

shareholders if Synergi incurs losses for undisclosed Neon Workforce liabilities. (Doc. 15-1 at

43–44). Even if Hiring Automation ultimately prevails on its claims against Neon Workforce and

the indemnification provision permits Synergi, as Neon Workforce’s shareholder, to withhold

from the sellers funds otherwise due under the contract, Hiring Automation’s “expectation or

hope” of receiving that property in the future does not constitute valid trust property. So this

court WILL GRANT Synergi’s motion to dismiss Count III of Hiring Automation’s amended

complaint alleging Synergi and Neon Workforce’s shareholders created an express trust for the

benefit of Neon Workforce’s creditors.

       Count V—Constructive Trust

       Count V of Hiring Automation’s amended complaint requests that this court establish a

constructive trust comprised of funds Synergi currently holds but that Hiring Automation alleges

rightfully belong to it. Courts can impose a constructive trust when “the legal title to property,

real or personal, has been obtained through actual fraud, misrepresentation, concealment, . . . or

under any other similar circumstances which render it unconscientious for the holder of the legal

title to retain and enjoy the beneficial interest.” Knowles v. Canant, 255 Ala. 331, 333 (1951).

       Imposing a constructive trust is an equitable remedy, not a cause of action in and of itself.

Gulf States Steel, Inc. v. Lipton, 765 F. Supp. 696, 704 (N.D. Ala. 1990) (noting that as opposed

to a cause of action “the case law indicates unanimously that a constructive trust is a remedy
imposed to prevent the enjoyment of fraud or of a breach of a fiduciary duty”). Synergi argues

that Hiring Automation cannot request a constructive trust of Synergi’s funds because (1) Hiring

Automation does not have an alternative cause of action against Synergi, and (2) Hiring

Automation has not otherwise accused Synergi of any other wrongdoing. (Doc. 15 at 4–5).

        But this court has not found any binding authority standing for the proposition that

Alabama law permits imposing a constructive trust only when the plaintiff has pled a valid

alternative cause of action against the party in control of the property at issue. In Radenhausen v.

Doss, the Alabama Supreme Court considered whether the trial court properly dismissed

plaintiffs’ request for a constructive trust after it had dismissed all other claims against the

defendants. 819 So. 2d 616, 620 (Ala. 2001). The Court held that the plaintiffs could request the

court to impose a constructive trust, despite pleading no other cause of action, because they pled

“traditional bases” sufficient for Alabama courts to impose a constructive trust, such as undue

influence and abuse of a confidential relationship. Id., at 622. That is, while courts must have a

basis to impose a constructive trust, the basis does not need to be an independent cause of action

in the case. Further, the plaintiffs in Radenhausen did not allege wrongdoing against the

defendants but rather against the former trustee, who by then had died and was not a party in the

lawsuit. Id., at 618, 620–21. The Court still held that this wrongdoing, despite being committed

by a nonparty, was sufficient to support plaintiffs’ standalone request to impose a constructive

trust. Id., at 621–22.

        Here, Synergi argues that the court should dismiss Hiring Automation’s request for a

constructive trust because plaintiff has not alleged any wrongdoing against Synergi but rather

against Neon Workforce, Simple Onboard, and Mr. Scott. (Doc. 15 at 4–5). But the plaintiffs in

Radenhausen had not alleged any wrongdoing against the defendants in that case either—the
former trustee committed all the alleged wrongdoing. 819 So. 2d at 621–22. Yet the court in

Radenhausen still permitted the plaintiffs to request a constructive trust against the innocent

recipient defendants. Id., at 622. Similarly, Hiring Automation has not alleged any wrongdoing

against Synergi, but Hiring Automation has alleged that Synergi now controls funds as an

innocent recipient of Neon Workforce’s and Mr. Scott’s wrongdoing.

         Following Radenhausen, this court concludes that Hiring Automation has pled facts

sufficient to request a constructive trust as to funds Synergi now holds as an innocent recipient

and WILL DENY Synergi’s motion to dismiss Count V of Hiring Automation’s complaint

requesting this court to impose such a constructive trust.

         Count II—Action for Accounting

         Count II of Hiring Automation’s amended complaint requests that all defendants

“provide an accounting to the Plaintiff of the quarterly financial records of Simple and all sales

made by Simple and/or Neon relating to or arising out of the sale of the software or the sale of

the assets of those Defendants’ businesses.” (Doc. 12 at 7). Hiring Automation includes Synergi

in this count upon the “information and belief [that] Synergi has either merged its operations

with Neon, has absorbed Neon’s accounting function or otherwise has the accounting records of

Neon.”

         A plaintiff cannot request an accounting without otherwise alleging facts sufficient to

show that it deserves an accounting. See Hanuman, LLC v. Summit Hotel OP, LP, No. 2:13-CV-

2234-HNJ, 2017 WL 4508158, at *6 (N.D. Ala. Oct. 2, 2017). And the accounting must be

incidental to other relief. Radenhausen, 819 So. 2d 616, 619 n. 1 (Ala. 2001); Boyett’s, Inc. v.

Gross, 163 So. 2d 610, 617 (Ala. 1964); Opry South Land Inv. Grp, Ltd v. Price, 679 So. 2d

1083, 1086 (Ala. Civ. App. 1996). But once a plaintiff establishes a viable claim for relief
against a defendant, the trial court has broad discretion to order an accounting as to that

defendant. Givens v. Saxon Mortg. Services, Inc., No. 13-00245-KD-N, 2014 WL 2452891, at

*17 (S.D. Ala. 2014); Ex parte Deaton, 8 So. 2d 819 (1942); Opry South Land Inv. Grp., Ltd.,

679 So. 2d at 1086.

       Synergi’s motion to dismiss argues that this court should dismiss it from Hiring

Automation’s request for an accounting because the complaint does not otherwise establish any

claim for relief against it. (Doc. 15 at 4–5). But this court concluded above that Hiring

Automation’s complaint sufficiently pled facts to request the imposition of a constructive trust as

to funds Synergi currently controls. Having concluded that Hiring Automation sufficiently pled

facts to request a constructive trust, the court concludes that Hiring Automation can also request

an accounting incidental to that relief. Synergi’s motion does not make any alternative arguments

for dismissing Hiring Automation’s accounting request, and the court declines to make any for it.

So the court WILL DENY Synergi’s motion to dismiss Count II of Hiring Automation’s

amended complaint requesting an accounting.

       Piercing the Corporate Veil

       Anticipating Hiring Automation’s potential response, Synergi also argues that Hiring

Automation has not alleged facts sufficient to justify piercing the corporate veil. (Doc. 15 at 6–

10). But this court’s conclusion regarding Counts II and V of Hiring Automation’s amended

complaint renders Synergi’s argument moot, and whether Hiring Automation can pierce

Synergi’s corporate veil does not impact this court’s analysis of Count III. Moreover, Hiring

Automation has not indicated that it seeks to pierce the corporate veil. So this court declines to

consider Synergi’s argument on this point.
   IV. Conclusion

       For the reasons discussed above, the court WILL GRANT Synergi’s motion to dismiss

Count III of Hiring Automation’s amended complaint alleging an express trust and the court

WILL DENY Synergi’s motion to dismiss Counts II and V of Hiring Automation’s amended

complaint requesting an accounting and a constructive trust, respectively.

       DONE and ORDERED this 30th day of January, 2019.



                                             ____________________________________
                                             KARON OWEN BOWDRE
                                             CHIEF UNITED STATES DISTRICT JUDGE
